Title: Adams’ Minutes of the Argument: Essex Superior Court, Salem, November 1771
From: Adams, John
To: 


       Salem. Novr. 1771. Lee vs. Bancroft.
       Lowell. 24 or 25 days a Chance. Passages from 17 to 25.
       Vessell in Time. A fair Chance. Did not mention how long she had been out, nor Howards arrival.
       Col. Lees Character so respectable, and Knowledge so perfect, that “a fair Chance” &c. from him would preclude all Enquiry.
       1764 Jany. 28. Receipt for Money.
       Judge Hutchinson mentiond a Case in Wilson that the Court will not sustain an Action when the Policy is or has been under Refference. But the Clause in the Policy, that it shall be left to Arbitration, shall not preclude an Action.
       Moses vs. Macfarlan. Burrows. Vol. 2d. 1009. Money paid upon a Risque deemed to be fair.
      